Lumpkin, J.

1. The action being for damages resulting from an alleged assault 'and battery, a plea admitting the beating and averring that it was lawful because necessarily inflicted by the defendant’s servant for the purpose of protecting his master’s property from an unlawful trespass on the part of the plaintiff, was a plea of justification, and consequently defendant’s counsel were entitled to open and conclude the argument.
2. The evidence was conflicting, but that which was introduced for the defendant fully warranted a finding that the beating was justifiable. Judgment affirmed.
J. F. Golightly, for plaintiff.
Dorsey, Brewster & Howell, for defendant.